133 Ga. App. 926 (1975)
213 S.E.2d 62
SHERRON
v.
CRADDOCK et al.
50069.
Court of Appeals of Georgia.
Argued January 14, 1975.
Decided January 30, 1975.
Rehearing Denied February 11, 1975.
Ezra Shimshi, for appellant.
John F. Davis, Jr., Richard L. Ormand, for appellees.
STOLZ, Judge.
The appeal in this case is from a judgment based on a *927 jury verdict. A transcript of the evidence is essential to determine the merits of the enumerations of error, but none is before this court.
The case is controlled by rulings of this court exemplified by Woods v. Canady, 126 Ga. App. 389 (2,3,4) (190 SE2d 920) and cits. and Freedle v. Galloway, 133 Ga. App. 424 (211 SE2d 29) and cits.
Judgment affirmed. Deen, P. J., and Evans, J., concur.